              IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

KAREN DENISE COLEMAN                     )
   Plaintiff,                            )
                                         )
v.                                       )   CIVIL ACTION NO. 1:18-00195-N
                                         )
NANCY A. BERRYHILL, Acting               )
Commissioner of Social Security,         )
   Defendant.                            )

                  MEMORANDUM OPINION AND ORDER

      Plaintiff Karen Denise Coleman brought this action under 42 U.S.C. §§

405(g) and 1383(c)(3) seeking judicial review of a final decision of the Defendant

Commissioner of Social Security (“the Commissioner”) denying her application for

supplemental security income (“SSI”) under Title XVI of the Social Security Act,

42 U.S.C. § 1381, et seq. Upon consideration of the parties’ briefs (Docs. 14, 17)

and those portions of the administrative record (Doc. 12) (hereinafter cited as “(R.

[page number(s) in lower-right corner of transcript])”) relevant to the issues

raised, and with the benefit of oral argument held November 27, 2018, the Court

finds that the Commissioner’s final decision is due to be AFFIRMED under §

1383(c)(3) and sentence four of § 405(g).1




1 With the consent of the parties, the Court has designated the undersigned
Magistrate Judge to conduct all proceedings and order the entry of judgment in
this civil action, in accordance with 28 U.S.C. § 636(c), Federal Rule of Civil
Procedure 73, and S.D. Ala. GenLR 73. (See Doc. 21).
                                I.     Background

      On March 20, 2015, Coleman filed a Title XVI application for supplemental

security income, alleging disability beginning November 27, 2013. 2 After her

application was initially denied on August 11, 2015, Coleman requested a hearing

before an Administrative Law Judge (“ALJ”) with the SSA’s Office of Disability

Adjudication and Review. A hearing was held with an ALJ on February 13, 2017.

On May 1, 2017, the ALJ issued an unfavorable decision on Coleman’s

applications, finding her not disabled under the Social Security Act and thus not

entitled to benefits. (See R. 15).

      The Commissioner’s decision on Coleman’s application became final when

the Appeals Council for the Office of Disability Adjudication and Review denied

her request for review of the ALJ’s decision on March 5, 2018. Coleman

subsequently filed this action under § 405(g) and § 1383(c)(3) for judicial review

of the Commissioner’s final decision.      See 42 U.S.C. § 1383(c)(3) (“The final

determination of the Commissioner of Social Security after a hearing [for SSI

benefits] shall be subject to judicial review as provided in section 405(g) of this

title to the same extent as the Commissioner’s final determinations under section

405 of this title.”); 42 U.S.C. § 405(g) (“Any individual, after any final decision of



2“For DIB claims, a claimant is eligible for benefits where she demonstrates
disability on or before the last date for which she were insured. 42 U.S.C. §
423(a)(1)(A) (2005). For SSI claims, a claimant becomes eligible in the first month
where she is both disabled and has an SSI application on file. 20 C.F.R. § 416.202–
03 (2005).” Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (per curiam).

                                          2
the Commissioner of Social Security made after a hearing to which he was a party,

irrespective of the amount in controversy, may obtain a review of such decision by

a civil action commenced within sixty days after the mailing to him of notice of

such decision or within such further time as the Commissioner of Social Security

may allow.”); Ingram v. Comm'r of Soc. Sec. Admin., 496 F.3d 1253, 1262 (11th

Cir. 2007) (“The settled law of this Circuit is that a court may review, under

sentence four of section 405(g), a denial of review by the Appeals Council.”).

                           II.   Standards of Review

      “In Social Security appeals, [the Court] must determine whether the

Commissioner’s decision is ‘ “supported by substantial evidence and based on

proper legal standards. Substantial evidence is more than a scintilla and is such

relevant evidence as a reasonable person would accept as adequate to support a

conclusion.” ’ ” Winschel v. Comm'r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.

2011) (quoting Crawford v. Comm'r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir.

2004) (per curiam) (internal citation omitted) (quoting Lewis v. Callahan, 125

F.3d 1436, 1439 (11th Cir. 1997))). However, the Court “ ‘may not decide the facts

anew, reweigh the evidence, or substitute our judgment for that of the

[Commissioner].’ ” Id. (quoting Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th

Cir. 2004) (alteration in original) (quoting Bloodsworth v. Heckler, 703 F.2d 1233,

1239 (11th Cir. 1983))).     “‘Even if the evidence preponderates against the

[Commissioner]’s factual findings, [the Court] must affirm if the decision reached

is supported by substantial evidence.’ ” Ingram, 496 F.3d at 1260 (quoting Martin


                                         3
v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).

       “Yet, within this narrowly circumscribed role, [courts] do not act as

automatons. [The Court] must scrutinize the record as a whole to determine if

the decision reached is reasonable and supported by substantial evidence[.]”

Bloodsworth, 703 F.2d at 1239 (citations and quotation omitted). See also Owens

v. Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per curiam) (“We are neither to

conduct a de novo proceeding, nor to rubber stamp the administrative decisions

that come before us. Rather, our function is to ensure that the decision was based

on a reasonable and consistently applied standard, and was carefully considered

in light of all the relevant facts.”).3 “In determining whether substantial evidence


3 Nevertheless, “[m]aking district courts dig through volumes of documents and
transcripts would shift the burden of sifting from petitioners to the courts. With
a typically heavy caseload and always limited resources, a district court cannot be
expected to do a petitioner’s work for him.” Chavez v. Sec'y Fla. Dep't of Corr.,
647 F.3d 1057, 1061 (11th Cir. 2011) (28 U.S.C. § 2254 habeas proceedings).
“[D]istrict court judges are not required to ferret out delectable facts buried in a
massive record,” id., and “ ‘[t]here is no burden upon the district court to distill
every potential argument that could be made based on the materials before it…’ ”
Solutia, Inc. v. McWane, Inc., 672 F.3d 1230, 1239 (11th Cir. 2012) (per curiam)
(Fed. R. Civ. P. 56 motion for summary judgment) (quoting Resolution Trust Corp.
v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995) (en banc)) (ellipsis added).
Generally, claims of error not raised in the district court are deemed waived. See
Stewart v. Dep’t of Health & Human Servs., 26 F.3d 115, 115-16 (11th Cir. 1994)
(“As a general principle, [the court of appeals] will not address an argument that
has not been raised in the district court…Because Stewart did not present any of
his assertions in the district court, we decline to consider them on appeal.”
(applying rule in appeal of judicial review under 42 U.S.C. §§ 405(g), 1383(c)(3));
Crawford, 363 F.3d at 1161 (same); Hunter v. Comm’r of Soc. Sec., 651 F. App'x
958, 962 (11th Cir. 2016) (per curiam) (unpublished) (same); Cooley v. Comm'r of
Soc. Sec., 671 F. App'x 767, 769 (11th Cir. 2016) (per curiam) (unpublished) (“As
a general rule, we do not consider arguments that have not been fairly presented
to a respective agency or to the district court. See Kelley v. Apfel, 185 F.3d 1211,

                                         4
exists, [a court] must…tak[e] into account evidence favorable as well as

unfavorable to the [Commissioner’s] decision.” Chester v. Bowen, 792 F.2d 129,

131 (11th Cir. 1986).

      However, the “substantial evidence” “standard of review applies only to

findings of fact.       No similar presumption of validity attaches to the

[Commissioner]’s conclusions of law, including determination of the proper

standards to be applied in reviewing claims.” MacGregor v. Bowen, 786 F.2d 1050,

1053 (11th Cir. 1986) (quotation omitted). Accord, e.g., Wiggins v. Schweiker, 679

F.2d 1387, 1389 (11th Cir. 1982) (“Our standard of review for appeals from the

administrative denials of Social Security benefits dictates that ‘(t)he findings of

the Secretary as to any fact, if supported by substantial evidence, shall be

conclusive ....’ 42 U.S.C.A. s 405(g) … As is plain from the statutory language,

this deferential standard of review is applicable only to findings of fact made by

the Secretary, and it is well established that no similar presumption of validity

attaches to the Secretary’s conclusions of law, including determination of the

proper standards to be applied in reviewing claims.” (some quotation marks



1215 (11th Cir. 1999) (treating as waived a challenge to the administrative law
judge’s reliance on the testimony of a vocational expert that was ‘not raise[d] . . .
before the administrative agency or the district court’).”); In re Pan Am. World
Airways, Inc., Maternity Leave Practices & Flight Attendant Weight Program
Litig., 905 F.2d 1457, 1462 (11th Cir. 1990) (“[I]f a party hopes to preserve a claim,
argument, theory, or defense for appeal, she must first clearly present it to the
district court, that is, in such a way as to afford the district court an opportunity
to recognize and rule on it.”); Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999)
(applying In re Pan American World Airways in Social Security appeal).

                                          5
omitted)). This Court “conduct[s] ‘an exacting examination’ of these factors.”

Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996) (per curiam) (quoting Martin

v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)). “‘The [Commissioner]’s failure

to apply the correct law or to provide the reviewing court with sufficient reasoning

for determining that the proper legal analysis has been conducted mandates

reversal.’” Ingram, 496 F.3d at 1260 (quoting Cornelius v. Sullivan, 936 F.2d

1143, 1145-46 (11th Cir. 1991)). Accord Keeton v. Dep't of Health & Human Servs.,

21 F.3d 1064, 1066 (11th Cir. 1994).

      In sum, courts “review the Commissioner’s factual findings with deference

and the Commissioner’s legal conclusions with close scrutiny.” Doughty v. Apfel,

245 F.3d 1274, 1278 (11th Cir. 2001). See also Moore v. Barnhart, 405 F.3d 1208,

1211 (11th Cir. 2005) (per curiam) (“In Social Security appeals, we review de novo

the legal principles upon which the Commissioner's decision is based. Chester v.

Bowen, 792 F.2d 129, 131 (11th Cir. 1986). However, we review the resulting

decision only to determine whether it is supported by substantial evidence.

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004).”).

      Eligibility for DIB and SSI requires that the claimant be disabled. 42
      U.S.C. §§ 423(a)(1)(E), 1382(a)(1)-(2). A claimant is disabled if she is
      unable “to engage in any substantial gainful activity by reason of a
      medically determinable physical or mental impairment ... which has
      lasted or can be expected to last for a continuous period of not less
      than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).

Thornton v. Comm’r, Soc. Sec. Admin., 597 F. App’x 604, 609 (11th Cir. 2015) (per




                                         6
curiam) (unpublished).4

       The Social Security Regulations outline a five-step, sequential
      evaluation process used to determine whether a claimant is disabled:
      (1) whether the claimant is currently engaged in substantial gainful
      activity; (2) whether the claimant has a severe impairment or
      combination of impairments; (3) whether the impairment meets or
      equals the severity of the specified impairments in the Listing of
      Impairments; (4) based on a residual functional capacity (“RFC”)
      assessment, whether the claimant can perform any of his or her past
      relevant work despite the impairment; and (5) whether there are
      significant numbers of jobs in the national economy that the claimant
      can perform given the claimant's RFC, age, education, and work
      experience.

Winschel, 631 F.3d at 1178 (citing 20 C.F.R. §§ 404.1520(a)(4)(i)-(v),

416.920(a)(4)(i)-(v); Phillips, 357 F.3d at 1237-39).5

      “These regulations place a very heavy burden on the claimant to

demonstrate both a qualifying disability and an inability to perform past relevant

work.” Moore, 405 F.3d at 1211 (citing Spencer v. Heckler, 765 F.2d 1090, 1093

(11th Cir. 1985)). “In determining whether the claimant has satisfied this initial

burden, the examiner must consider four factors: (1) objective medical facts or

clinical findings; (2) the diagnoses of examining physicians; (3) evidence of pain;

and (4) the claimant’s age, education, and work history.” Jones v. Bowen, 810 F.2d

1001, 1005 (11th Cir. 1986) (per curiam) (citing Tieniber v. Heckler, 720 F.2d 1251,



4 In this Circuit, “[u]npublished opinions are not considered binding precedent,
but they may be cited as persuasive authority.” 11th Cir. R. 36-2. See also Henry
v. Comm'r of Soc. Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam)
(“Cases printed in the Federal Appendix are cited as persuasive authority.”).
5 The Court will hereinafter use “Step One,” “Step Two,” etc. when referencing

individual steps of this five-step sequential evaluation.

                                          7
1253 (11th Cir. 1983) (per curiam)). “These factors must be considered both singly

and in combination.    Presence or absence of a single factor is not, in itself,

conclusive.” Bloodsworth, 703 F.2d at 1240 (citations omitted).

      If, in Steps One through Four of the five-step evaluation, a claimant proves

that he or she has a qualifying disability and cannot do his or her past relevant

work, it then becomes the Commissioner’s burden, at Step Five, to prove that the

claimant is capable—given his or her age, education, and work history—of

engaging in another kind of substantial gainful employment that exists in the

national economy. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999); Sryock v.

Heckler, 764 F.2d 834, 836 (11th Cir. 1985). Finally, although the “claimant bears

the burden of demonstrating the inability to return to [his or] her past relevant

work, the Commissioner of Social Security has an obligation to develop a full and

fair record.” Shnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987). See also Ellison

v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) (per curiam) (“It is well-

established that the ALJ has a basic duty to develop a full and fair record.

Nevertheless, the claimant bears the burden of proving that he is disabled, and,

consequently, he is responsible for producing evidence in support of his claim.”

(citations omitted)). “This is an onerous task, as the ALJ must scrupulously and

conscientiously probe into, inquire of, and explore for all relevant facts.     In

determining whether a claimant is disabled, the ALJ must consider the evidence

as a whole.” Henry v. Comm'r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015)

(per curiam) (citation and quotation omitted).


                                        8
       When the ALJ denies benefits and the Appeals Council denies review of

that decision, the Court “review[s] the ALJ’s decision as the Commissioner’s final

decision.” Doughty, 245 F.3d at 1278. But “when a claimant properly presents

new evidence to the Appeals Council, a reviewing court must consider whether

that new evidence renders the denial of benefits erroneous.” Ingram, 496 F.3d at

1262. Nevertheless, “when the [Appeals Council] has denied review, [the Court]

will look only to the evidence actually presented to the ALJ in determining

whether the ALJ’s decision is supported by substantial evidence.” Falge v. Apfel,

150 F.3d 1320, 1323 (11th Cir. 1998).

                      III.   Summary of the ALJ’s Decision

       At Step One, the ALJ determined that Coleman’s earnings did not equate

to the level of substantial gainful activity as defined in 20 CFR 416.974 and that

she had not engaged in substantial gainful activity since the application date,

March 20, 20156. (R. 17). At Step Two, the ALJ determined that Coleman had the

following severe impairments: hepatitis C, narcolepsy, personality disorder, and

a history of substance abuse.         (R. 17). The ALJ concluded that Coleman’s

impairments did not “have more than a de minimis effect on the claimant’s ability

to perform basic work activities, and, therefore, are not ‘severe’ disabling

impairments.” (R. 17) At Step Three, the ALJ found that Coleman did not have




6“The record reveals that the claimant earned $339 in the fourth quarter of 2015, $64 in
the first quarter of 2016, and $64 in the second quarter of 2016. (Exhibits C4D and
C8D).”(R. 17).


                                             9
an impairment or a combination of impairments that met or equaled the severity

of one of the specified impairments in the relevant Listing of Impairments. (R. 19

– 20).

         At Step Four,

         the ALJ must assess: (1) the claimant's residual functional capacity
         (“RFC”); and (2) the claimant's ability to return to her past relevant
         work. 20 C.F.R. § 404.1520(a)(4)(iv). As for the claimant's RFC, the
         regulations define RFC as that which an individual is still able to do
         despite the limitations caused by his or her impairments. 20 C.F.R. §
         404.1545(a). Moreover, the ALJ will “assess and make a finding about
         [the claimant's] residual functional capacity based on all the relevant
         medical and other evidence” in the case. 20 C.F.R. § 404.1520(e).
         Furthermore, the RFC determination is used both to determine
         whether the claimant: (1) can return to her past relevant work under
         the fourth step; and (2) can adjust to other work under the fifth
         step…20 C.F.R. § 404.1520(e).

         If the claimant can return to her past relevant work, the ALJ will
         conclude that the claimant is not disabled. 20 C.F.R. §
         404.1520(a)(4)(iv) & (f). If the claimant cannot return to her past
         relevant work, the ALJ moves on to step five.

         In determining whether [a claimant] can return to her past relevant
         work, the ALJ must determine the claimant's RFC using all relevant
         medical and other evidence in the case. 20 C.F.R. § 404.1520(e). That
         is, the ALJ must determine if the claimant is limited to a particular
         work level. See 20 C.F.R. § 404.1567. Once the ALJ assesses the
         claimant’s RFC and determines that the claimant cannot return to
         her prior relevant work, the ALJ moves on to the fifth, and final, step.

Phillips, 357 F.3d at 1238-39 (footnote omitted).

         The ALJ determined that Coleman had the RFC “to perform medium work

as defined in 20 CFR 416.967 (c) except she should avoid all exposure to heights

and hazards.” (R. 20). Based on this RFC and the testimony of a vocational expert

(VE), the ALJ determined that Coleman is limited to simple, routine, repetitive


                                           10
tasks; simple work-related decisions; occasional interaction with supervisors and

coworkers; no direct interaction with the public; and gradual change in a routine

work setting. (R. 20). Coleman does not have past relevant work. Alternatively,

the ALJ proceeded to Step Five and found that there exist a significant number of

jobs in the national economy that Coleman could perform given her RFC, age,

education, and work experience. (R. 25). Thus, the ALJ found that Coleman was

not disabled. (R. 28).

                                       IV.    Analysis

         Coleman claims that the ALJ “committed reversible error in violation of 20

C.F.R.§§404.1527(c)7 by failing to evaluate or explain the weight accorded to the

consultative examination performed by Dr. Kenneth Starkey.” (Doc. 14 at 1).

Additionally, Coleman maintains that the ALJ failed “to order a medical expert to

clarify the medical evidence of record” pursuant to HALLEX I-2-5-34. (Doc. 14 at

2).

      A. The ALJ did not err in the decision to accord little weight to Dr. Starkey’s opinion.

      “With good cause, an ALJ may disregard a treating physician’s opinion, in a

social security disability proceeding, but he must clearly articulate the reasons for

doing so.” Winschel v. Commissioner of Social Sec., 631 F. 3d 1176, 1179(11th Cir.

2011). Furthermore, when and if "the ALJ fails to state with at least some



7“Regardless of its source, we will evaluate every medical opinion we receive. Unless we
give a treating source’s medical opinion controlling weight under paragraph (c)(2) of this
section, we consider all of the following factors in deciding the weight we give to any
medical opinion.” 20 C.F.R. §§ 404.1527(c).


                                              11
measure of clarity the grounds for his decision, in a social security disability

proceeding, the reviewing court will decline to affirm simply because some

rationale might have supported the ALJ’s conclusion.” Social Security Act, §

205(g), 42 U.S.C.A § 405(g), Id.

   On December 16, 2016, Dr. Kenneth Starkey completed Coleman’s consultative

psychological evaluation. (R. 23). The evaluation described Coleman as evasive

and that she “exhibited significant symptom exaggeration behaviors and that her

overall motivation and cooperation for completing the tasks of the assessment

appeared questionable.” (R. 23). After the evaluation, Dr. Starkey concluded that

Coleman had antisocial personality disorder and decided that a “more accurate

diagnosis and more reliable prognosis could not be established.” In addition, Dr.

Starkey noted that Coleman “clearly appeared to be malingering.” (R. 23).

   Coleman maintains that the ALJ “gave little weight to Dr. Starkey’s estimates

as to functioning, but did not address any weight given to his report.” (Doc. 14 at

2). Coleman references the ALJ’s statement in the RFC, noting that, “Dr. Starkey

himself did not consider the conclusions to be reliable and his estimates as to

functioning are therefore given little weight.” (Doc. 14 at 2). The Commissioner

contends that the ALJ performed a proper evaluation and correctly gave Dr.

Starkey’s findings and conclusions “little weight”, based on statements provided.

The ALJ explained: “(1) Dr. Starkey’s conclusion that she ‘clearly appeared to be

malingering’ (Tr.23, 32) and (2) that Dr. Starkey’s limitations are contradicted by

other evidence in the record (Tr. 23-24).” (Doc. 17 at 4). Also, the ALJ noted:


                                        12
       Dr. Starkey observed that the claimant exhibited significant
       symptom exaggeration behaviors and that her overall motivation and
       cooperation for completing the tasks of the assessment appeared
       questionable; for example, she occasionally referenced a non-existent
       person in the room talking to her, and reported the colors of the
       American flag to be black, yellow, and green. (Doc. 17 at 5).

    As the Commissioner correctly notes, “it is the ALJ’s duty to weigh medical

evidence…she is not bound to adopt a medical opinion when other evidence in the

record contradicts its. 20 C.F.R. §416.945(a)(3). Since an RFC assessment is not a

medical assessment, the ALJ need not adopt any doctor’s opinion to assess

plaintiff’s RFC…”(Doc. 17 at 4). Coleman argues that, “Dr. Starkey clearly stated

in his medical source statement that, ‘Plaintiff may have been malingering or

experiencing delirium secondary to unspecified medical condition (possibly

untreated Hepatitis C).” (Doc.14 at 3). The Commissioner maintains that the ALJ

was unable to find information in Coleman’s record that would establish prior

treatment for mental health issues from a mental health professional or

psychiatric specialist. (Doc. 17 at 5). Thus, the ALJ deduced that the Coleman’s

treatment history “did not suggest mental health findings consistent with Dr.

Starkey’s limitations.” Id.

    Additionally, the Commissioner maintains that the ALJ considered Coleman’s

report of activities during her evaluation with Dr. Starkey8. (Doc. 17 at 6). With



8“The claimant has described her daily activities that include watching television, reading ,
watching movies, playing cards, preparing her own meals, cleaning, doing laundry, washing
dishes, taking out trash, and taking care of her dog. She drives a car, shops in stores,
attends church, goes to sport events, uses her phone for social media such as Facebook,
visits friends, and spends time playing cards (Spades) and talking with others on the phone


                                             13
information attained from Coleman’s report, the ALJ concluded that Coleman’s

mental impairments were not supported by sufficient evidence and “are not

consistent with the severity of Dr. Starkey’s limitations.” (Doc. 17 at 7). The

undersigned finds that the ALJ articulated specific reasons why Dr. Starkey’s

opinion was accorded little weight and substantial evidence exists to support the

ALJ’s determination.

   B. The ALJ did not err in its decision to not call a medical expert to clarify the

       medical evidence.

   Coleman next argues that under the Hearings, Appeals, and Litigations Law

Manual (“HALLEX”), the ALJ failed to call a medical expert to clarify the medical

evidence of record. Pursuant to HALLEX I-2-5-34, an ALJ may need to obtain an

ME (medical expert) opinion, either in testimony at a hearing or in response to

written interrogatories, when the ALJ determines the degree of severity of a

claimant’s physical or mental impairment. HALLEX states that the ALJs are

required to obtain a medical expert’s opinion when: (1) the Appeals Council or the

court so orders; (2) to evaluate and interpret background medical test data; or (3)

when the ALJ is considering a finding that the claimant’s impairment(s) medically

equals a medical listing. The crux of Coleman’s argument concerning HALLEX,

yields to the discretion of the ALJ, placing emphasis on the word “may.”



daily. She reported she feeds, walks and bathes her dog. The claimant indicated she can go
out alone and is able to take care of her own finances. She goes outside daily and gets along
well with family, friends, and authority figures. She noted that she can follow spoken
instructions well.” (Doc. 17 ay 6-7).


                                             14
   Coleman maintains that the ALJ’s decision to not address the second part of

Dr. Starkey’s examination concerning her Hepatitis C, resulted in an RFC not

supported by substantial evidence. (Doc. 14 at 5-6). Coleman asserts that the ALJ

“formulated a residual functional capacity that is based on a lack of medical

evidence,” and that “the ALJ delineated a residual functional capacity that is not

supported    by   substantial    evidence…and       essentially   substitutes   the

Administrative Law Judge’s own medical opinion.” (Doc. 14 at 5-6).

   In response, the Commissioner argues that none of the circumstances that

require appointment of a medical expert are present in this case. Specifically, that

Coleman does not present facts that highlight the ALJ’s failure to act within the

HALLEX guidelines or that the described circumstance required an medical

expert’s opinion. (Doc. 17 at 8). The undersigned concurs.

   The ALJ did not err in her decision to not receive the opinion of a medical

expert, and pursuant to HALLEX 1-2-5-34, was not required to do so. Accordingly,

the Court OVERRULES Coleman’s claims of reversible error and finds that the

Commissioner’s final decision denying her benefits is due to be AFFIRMED.

                                V.     Conclusion

      In accordance with the foregoing analysis, it is ORDERED that the

Commissioner’s final decision denying Coleman’s applications for SSI under Title

XVI of Social Security Act, 42 U.S.C. § 1381, made final by the Appeals Council’s

denial of review on May 1, 2017, is AFFIRMED under 42 U.S.C. § 1383(c)(3) and

sentence four of 42 U.S.C. § 405(g).


                                        15
      Final judgment shall issue separately in accordance with this order and

Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 8th day of July 2019.

                               /s/ Katherine P. Nelson
                               KATHERINE P. NELSON
                               UNITED STATES MAGISTRATE JUDGE




                                      16
